DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 13, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2003/0218728 to del Puerto et al. in view of patent application no. 2018/0102269 to Liu et al.
Regarding claims 1 and 2, del Puerto et al. discloses a container body (not numbered, but shown in fig. 2); a lid (7) for covering the opening; and a latch mechanism (paragraph 58), the latch mechanism being drivable by the lid to shift between a latching condition to latch and an unlatching condition (paragraph 67), wherein the latch mechanism includes a magnetic latch (paragraph 67) and an electromagnet (11).
del Puerto et al. does not disclose a reticle pod in the cavity of the container body.
Lui et al. discloses that it is known to have a reticle pod (5) in the cavity of the container body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified del Puerto et al. with the teachings of Lui et al. by adding a reticle pod with a reasonable expectation of success for the purpose of providing an efficient means to protect reticles.  
Regarding claims 3 and 4, Lui et al. discloses a connection member (8) and material handling system (ABSTRACT).
Regarding claim 5, del Puerto et al. in view of Lui et al. disclose the claimed invention except for the lid being made of elastomeric material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the lid from a elastomeric material for the purpose of providing flexibility to the lid and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Regarding claim 8, del Puerto et al. discloses an extreme ultraviolet reticle (paragraph 8).
	Regarding claims 9 and 10, Lui et al. discloses a second carrier (3) for wafers. 
	Regarding claim 13, Lui et al. discloses a stocker (Note: it is assumed that a stocker is present in Lui et al., since stockers are conventional components of a material handling system, which Lui et al. discloses).
	Regarding claim 14, del Puerto et al. in view of Lui et al. disclose the claimed invention as discussed above including a SMIF pod (paragraph 68, del Puerto et al.). 
del Puerto et al. in view of Lui et al. does not disclose FOUP.
The prior art SMIF pod performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding FOUP described in the specification, and such structure are considered art recognized equivalent structures and would have functioned at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding claims 16-20, the recited method steps are considered to be obvious to del Puerto et al. in view of Lui et al., since del Puerto et al. in view of Lui et al. discloses all of the structural limitations in the claims as discussed above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of del Puerto et al. in view of Lui et al. for the purpose providing an efficient means to pre-align the reticle before transporting in a container.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 10,998,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the aforementioned claims of the instant case can be found as stated in U.S. Patent No. 10,998,213.
Claims 1, 9-11, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13 and 18-20 of U.S. Patent No. 10,658,215. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the aforementioned claims of the instant case can be found as stated in U.S. Patent No. 10,658,215.




Allowable Subject Matter
Claims 6, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.